FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-19 and 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki U.S. Patent Application Publication 2008/0196487.
With respect to claims 14-17 and 24-26, Suzuki teaches a mass air-flow sensor system for a vehicle (airflow meter 36), the mass air-flow system comprising: a mass air-flow sensor including a sensor element (flow rate sensing element 38), a temperature sensor (temperature sensing portion 76), and a heating element (heating resistor 73), wherein: the sensor element is configured to measure a mass air-flow (paragraph 39); the temperature sensor is configured to measure a temperature of the sensor element (paragraph 40); the heating element is configured to heat the sensor element (paragraph 43); and a processor (ECU 60), wherein the processor is configured to: evaluate a temperature profile recorded during an operation of the vehicle using the temperature sensor to identify a dew formation on the sensor element (the temperature is determined and comparted to a provisional temperature which is interpreted as identifying dew formation, paragraph 52, step 104, figure 5A); and generate a switch-on signal to switch on the heating element in response to the identification of the dew formation (the heater portion is energized, paragraph 52, step 106).
With respect to claims 18 and 19, Suzuki teaches wherein the evaluating includes evaluating a temperature profile recorded using the temperature sensor in response to a start of an engine of the vehicle (step 100, paragraph 50), and wherein the generated switch-on signal switches-on the heating element during the operation of the vehicle (paragraph 50, figure 5A).
With respect to claims 22 and 23, Suzuki teaches generating a switch-off signal for switching off the heating element after expiration of a defined switch-on period during which the heating element is switched on (step 120, paragraph 55), and determining the switch-on period based on a mass air flow measured by the sensor element, a starting temperature of the sensor element measured by the temperature sensor, and/or an instantaneous temperature of the sensor element measured by the temperature sensor (temperature of the sensor is taken and compared to predetermined value, steps 110 and 112, paragraphs 53-54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki U.S. Patent Application Publication 2008/0196487 in view of Reischl et al. U.S. Patent 10,031,029.
With respect to claims 20 and 21, Suzuki teaches the claimed invention except wherein recording the temperature profile by filtering a temperature signal that is generated by the temperature sensor during the operation of the vehicle and that represents the temperature of the sensor element and wherein the temperature signal is low-pass filtered.
Reischl teaches a device for determining a temperature of gas flowing past a sensing element where the received temperature value is adjusted in a processing module by low pass filtering the value (col. 6 lines 46-67 and col. 7 lines 1-20).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the temperature value processing of Suzuki with the low pass filtering processing method as taught by Reischl in order to achieve static a dynamic compensation of the air sensor signal (col. 7 lines 14-16).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        8/28/2021